Citation Nr: 0606431	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  98-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left 
periventricular lacunar infarct with vertigo.

2.  Entitlement to service connection for a chronic low back 
disorder.

3.  Entitlement to service connection for residuals of dengue 
fever.  

4.  Entitlement to service connection for the residuals of 
beriberi.

5.  Entitlement to service connection for chronic heart 
disease.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of malaria.  

7.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a left elbow injury.  

8.  Entitlement to a disability rating in excess of 10 
percent prior to April 16, 2005, for a chronic right knee 
disability.  

9.  Entitlement to a disability evaluation in excess of 20 
percent subsequent to April 16, 2005, for a chronic right 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO).    

The issues on appeal were originally presented to the Board 
in February 2000, and again in July 2004.  On each occasion, 
these issues were remanded by the Board for additional 
development.  In February 2006, the Board granted the 
veteran's motion for advancement of his appeal on the Board's 
docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2005).

During the course of this appeal, the disability ratings for 
the veteran's service-connected residuals of a left elbow 
injury and a right knee disorder were increased.  As the 
veteran was not granted a total (100 percent) rating for 
either disability, this is not a full grant of the benefit 
sought on appeal because a higher rating for each disability 
is available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these issues remain before the Board.

However, when this appeal was remanded by the Board in 
February 2000, it included the issues of entitlement to 
service connection for bilateral hearing loss and for 
residuals of chronic bronchitis.  Service connection for both 
these disabilities was subsequently granted within a 
September 2005 rating decision.  Because the veteran was 
awarded service connection for these disabilities, these 
issues are no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues on appeal.  

2.  Competent evidence has not been presented indicating the 
veteran's left periventricular lacunar infarct was incurred 
during military service, or was related to any disease or 
injury incurred therein.  

3.  Competent evidence has not been presented indicating a 
low back disability was incurred during military service, or 
within a year thereafter, or is due to or the result of a 
service-connected disability.  

4.  Competent evidence has not been presented of any current 
disability due to or the result of dengue fever incurred 
during military service.  

5.  Competent evidence has not been presented indicating 
beriberi was incurred during military service, or results in 
any current disability.  

6.  Competent evidence has not been presented indicating a 
chronic heart disability was incurred during military 
service, or within a year thereafter, or is due to or the 
result of a service-connected disability.  

7.  The veteran's service-connected residuals of malaria do 
not result in any current impairment.  

8.  The veteran's residuals of a left elbow fracture result 
in extension of at least 15º, and flexion to at least 130º.  

9.  Prior to April 16, 2005, the veteran's right knee 
disability was characterized by extension limited to 15º.  

10.  At all times during the pendency of this appeal, the 
veteran's right knee disability has been characterized by 
extension to at least 15º, and flexion to at least 95º.  


CONCLUSIONS OF LAW

1.  Residuals of a left periventricular lacunar infarct, with 
vertigo, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  A low back disability was not incurred in, or aggravated 
by service, and may not be presumed to have been incurred 
therein, or secondary to a service-connected disability(ies).  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005). 

3.  Residuals of dengue fever were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  Residuals of beriberi were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  

5.  Chronic heart disease was not incurred in, or aggravated 
by service, and may not be presumed to have been incurred 
therein, or secondary to a service-connected disability(ies).  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2005).    

6.  The criteria for a compensable rating for residuals of 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.88, 4.88b, 
Diagnostic Code 6304 (2005).  

7.  The criteria for a disability rating in excess of 10 
percent for residuals of a left elbow fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5205-13 (2005).  

8.  The criteria for a disability rating of 20 percent prior 
to April 16, 2005, for a right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-61 
(2005).  

9.  The criteria for a disability rating in excess of 20 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-61 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to the benefits 
claimed via RO letters issued in October 2002 and November 
2003; and the rating decisions, statement of the case, 
supplemental statements of the case, and the Board's February 
2000 and July 2004 remand orders issued since 1997 to the 
present.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran, and he has submitted additional records and other 
evidence.  The RO has also obtained the veteran's medical 
treatment records and examination reports from the 
Gainesville and Jacksonville, Florida, VA medical center, 
where he has received treatment.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statements of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
basis of this appeal was already decided (in June and October 
1997) and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial June and October 1997 adjudications, the appellant 
has not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Service connection

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  Service connection may 
also be awarded for certain disabilities, such as arthritis 
or a cardiovascular disorder, which manifest to a compensable 
degree within a statutorily-prescribed period of time.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  In addition, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted, shall 
be considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2005).  As well, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).

A. Service connection - Left periventricular lacunar infarct

The veteran seeks service connection for a cerebrovascular 
disorder claimed as left periventricular lacunar infarct, 
with vertigo.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a cerebrovascular disability.  
However, he was diagnosed and treated for malaria on several 
occasions during military service.  On service separation 
medical examination in January 1946, no cerebrovascular 
disabilities were noted.  

Shortly after service separation, the veteran was examined by 
VA regarding unrelated medical disability claims.  At that 
time, the veteran did not report any cerebrovascular 
symptoms, and no such disabilities were noted on VA 
examination.  

The veteran's left periventricular lacunar infarct was not 
diagnosed until the mid-1990's, according to the evidence of 
record.  A November 1996 magnetic resonance imaging (MRI) 
study performed at a private hospital verified a left 
periventricular lacunar infarct.  A history of drop attacks, 
vertigo, melanoma, and an episode of temporary blindness of 
15 minutes duration occurring 5-6 years ago was also noted.  

A history of a left periventricular lacunar infarct was 
confirmed by a VA examiner in November 2002.  However, the 
examiner did not indicate this disability was incurred during 
military service, or was otherwise related to a disease or 
injury sustained at that time.  On subsequent VA examination 
in April 2005, a VA physician reviewed the veteran's claims 
file, including his service medical records, and noted his 
prior history of infectious diseases during military service.  
However, the examiner also noted that the veteran had 
numerous nonservice-connected risk factors for a 
cerebrovascular infarct, including hypertension and diabetes.  
Thus, it was "very unlikely" that any disease incurred 
during military service resulted in the veteran's left 
periventricular lacunar infarct approximately 50 years after 
service separation.  

Based on this evidence, and the lack of any competent 
evidence substantiating the veteran's claim, service 
connection for residuals of a left periventricular lacunar 
infarct must be denied.  The veteran has not presented any 
medical evidence indicating this disability was either 
incurred during military service, or is due to or the result 
of a disability incurred during such service.  The 
preponderance of the evidence clearly indicates the veteran's 
left periventricular lacunar infarct occurred many years 
after military service, and was unrelated to any disease 
incurred therein.  

The veteran has himself alleged that his left periventricular 
lacunar infarct was the result of an in-service disease or 
injury.  However, as a layperson, his statements regarding 
matters of medical etiology and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for residuals of a 
left periventricular lacunar infarct, with vertigo, as this 
disability occurred many years after military service, and 
was unrelated to any disease incurred therein.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



B. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  The veteran's service medical records are 
negative for any diagnosis of or treatment for a back 
disability.  His January 1946 service separation medical 
examination was negative for any disorder of the spine or 
back.  Likewise, a VA orthopedic examination conducted in 
September 1947 was negative for any spinal disability, and 
the veteran reported no such disability at that time.  

The veteran's private medical records confirm he began 
seeking treatment for a back injury in October 1969, 
following an unspecified accident.  A March 1972 private 
medical examination report noted the veteran used a back 
brace and experienced severe pain and limitation of motion of 
the back following his 1969 injury.  He eventually underwent 
surgical repair of his back disability.  

According to a May 1972 letter authored by J.G.L., M.D., a 
private physician who personally examined the veteran that 
same month, the veteran denied any history of a back injury 
prior to October 1969.  At that time he experienced a "sharp 
catch" in his back on lifting an object at work.  
Thereafter, he continued to experience recurrent low back 
pain.  

On VA examination in December 2002, the examiner reviewed the 
claims file and personally examined the veteran.  Based on 
his findings, the examiner concluded that the veteran's back 
disability was "not service related."  A subsequent April 
2005 VA examination resulted in a similar conclusion.  That 
VA examiner found the veteran's back disability was incurred 
in 1969, more than 20 years after service separation, and 
thus it was "less likely as not" caused by an in-service 
injury.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability.  All evidence 
of record indicates this disability was incurred in 1969, 
more than 20 years after the veteran's separation from 
service.  His service medical records are negative for any 
chronic back injury, and no medical examiner has indicated 
any current low back disability was incurred during military 
service, or within a year thereafter.  As a preponderance of 
the evidence is against the claim, service connection for a 
low back disability must be denied.  

The Board also notes that during a March 1997 VA orthopedic 
examination, the veteran stated that his left leg gave out at 
work in October 1969, causing him to fall and injure his 
back.  Service connection may be awarded for any disability 
which is due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2005).  The veteran has been 
awarded service connection for disabilities of the left and 
right knees.  

Subsequently, on VA examination in January 2004, he stated 
that it was his right knee giving way in 1969 which resulted 
in his fall and resulting low back injury.  However, the 
remainder of the evidence also does not reflect any causal 
nexus between the veteran's service-connected bilateral knee 
disabilities and his low back disability.  At no time 
immediately following the veteran's 1969 injury did he report 
a fall or collapse of either knee.  When he initially sought 
private medical treatment in November 1969, he stated he 
injured his back removing a tarp from his truck.  A November 
1970 consultation report also reflects this version of 
events.  No medical treatment record generated within 10 
years of the veteran's initial injury indicates a knee 
collapse as the origin of the veteran's low back injury.  
Because the evidence of record does not reflect a nexus 
between the veteran's knee disabilities and a 1969 low back 
injury until his January 2004 statement, approximately 35 
years after the initial accident, the Board does not find 
this statement credible.  Therefore, a grant of service 
connection for a low back disability as secondary to a 
service-connected right knee disability is also not 
warranted.  

The veteran has himself alleged that his low back disability 
was incurred during military service, or is the result of a 
service-connected disability.  However, as a layperson, his 
statements regarding matters of medical etiology and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a low back 
disability as this disability occurred many years after 
military service, and was unrelated to any disease or injury 
incurred therein.  The veteran has also not demonstrated that 
any low back disability was due to or the result of a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

C. Service connection - Residuals of dengue fever

The veteran seeks service connection for residuals of dengue 
fever.  The veteran's service medical records are silent for 
any explicit diagnosis of dengue fever, but he was treated on 
several occasions for malaria and malaria-like symptoms.  
Nevertheless, even assuming arguendo that the veteran 
incurred dengue fever during military service, he has not 
presented competent evidence of any current residuals of such 
a disease.  

The veteran was afforded VA examination in November 2002 in 
order to determine any current residuals of dengue fever.  
His reported history of dengue fever contracted during 
military service in the Philippines was noted.  He was also 
physically examined by a VA physician, and his claims file 
was reviewed.  He denied any recurrence of his dengue fever 
since that time.  The examiner did not relate any current 
disability as due to or resulting from the veteran's reported 
dengue fever during military service.  

On VA examination in April 2005, the examiner noted the 
veteran's reported history of having developed dengue fever 
during military service in the South Pacific.  Since that 
time, the veteran reported occasional episodes of chills and 
fever lasting less than an hour.  After physically examining 
the veteran and reviewing the claims folder, the examiner 
stated "I do not feel that he has had any significant 
residual disability related to" dengue fever incurred during 
service.  

After review of the record, the Board finds the preponderance 
of the evidence to be against the award of service connection 
for residuals of dengue fever.  Neither the November 2002 or 
April 2005 VA medical examinations found any current 
disability resulting from the veteran's reported dengue fever 
during military service.  Central to any claim for service 
connection is a current diagnosis of the claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the present case, while the veteran has received both VA and 
private medical treatment and VA medical examinations 
subsequent to service, these records are all negative for a 
current diagnosis of any disability attributable to his 
reported dengue fever during military service.  In the 
absence of a current diagnosis of any residuals of dengue 
fever, service connection for this disability must be denied.  

The veteran has himself alleged that he has current 
disabilities as a result of dengue fever incurred during 
military service.  However, as a layperson, his statements 
regarding matters of medical etiology and diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for residuals of 
dengue fever, as no current residuals thereof have been 
demonstrated.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

D. Service connection - Residuals of beriberi

The veteran has an active appeal for a service connection 
claim for residuals of beriberi.  However, on VA examination 
in November 2002, a VA physician noted the following 
regarding beriberi: 

Initially, the veteran told me that he did 
not know anything about this then later in 
the exam when I re-interviewed him about it, 
he stated words to the effect that his VA 
representative added beriberi to the list 
because he "always adds beriberi to claims 
from the Philippines or the South Pacific in 
World War II."  This veteran has no 
indication that he had any problems with 
beriberi, nor does he claim that.  

Thus, the veteran neither contends that such a disability was 
incurred during military service, or that he has residuals 
thereof currently.  Review of the record also does not reveal 
any current disability attributable to beriberi, and his 
service medical records are negative for such a diagnosis.  
In the absence of any such evidence, service connection for 
beriberi, to include residuals thereof, must be denied.  

Overall, the preponderance of the evidence is against the 
award of service connection for residuals of beriberi, as the 
veteran does not contend, and the evidence does not 
demonstrate, either that such a disability was incurred 
during military service, or that he currently has any 
residuals thereof.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

E. Service connection - Chronic heart disease 

The veteran seeks entitlement to service connection for 
chronic heart disease.  The veteran's service medical records 
are negative for any diagnosis of or treatment for a 
cardiovascular disability.  His January 1946 service 
separation examination indicated his cardiovascular system 
was normal at that time.  While the veteran sought VA 
compensation for residuals of malaria and other orthopedic 
disabilities immediately following military service, he did 
not report a cardiovascular disability for many years 
following service.  In November 1969, when the veteran sought 
private hospital treatment for a low back disability, his 
cardiovascular system was noted to be within normal limits.  
His heart rate and rhythm was regular, with no murmurs or 
enlargement to percussion.  No cardiovascular disability was 
diagnosed at that time.  

The veteran did not receive medical treatment for a 
cardiovascular disability until the early-1990's, when he 
underwent an echocardiogram at a private hospital.  In 1996, 
he was treated for unstable angina, again at a private 
hospital.  Coronary artery disease was diagnosed at that 
time.  Hypertension was diagnosed shortly thereafter.  In 
July 2000, a cardiac catheterization was performed following 
a myocardial infarction.  

While the veteran has received current private and VA 
treatment for various cardiovascular disabilities, no 
physician or other medical expert has suggested any such 
disabilities were incurred during military service or within 
a year thereafter, or were the result of an in-service 
disease or injury.  In November 2002, the veteran was 
personally examined by a VA physician in order to determine 
the etiology of any current cardiovascular disorder.  His 
claims file was also reviewed in conjunction with the 
examination.  After examining the veteran and reviewing the 
claims file, the examiner did not state that the veteran's 
cardiovascular disabilities began during military service or 
within a year thereafter.  

Similarly, the veteran was again examined by a VA physician, 
and his claims file was reviewed, in April 2005.  After 
evaluating the veteran, the examiner stated "I see no 
documentation that his heart disease actually began while he 
was in active military service."  The examiner found that 
the veteran's various cardiovascular disabilities originated 
in the late 1990's, approximately 50 years after service 
separation.  The examiner also found it "less likely" that 
any current cardiovascular disability was due to or the 
result of an infectious process, including malaria and/or 
dengue fever, incurred during military service.  The examiner 
noted the veteran had several post-service, nonservice-
connected, risk factors, including hypertension, diabetes, 
and smoking, for a cardiovascular disorder.  

Based on a complete review of the record, the Board finds the 
preponderance of the evidence to be against the grant of 
service connection for a cardiovascular disability, or a 
chronic heart disorder.  The competent evidence of record, 
including both private and VA medical reports, indicates 
onset of the veteran's cardiovascular disabilities in the mid 
to late-1990's, approximately 50 years after service 
separation.  Additionally, no medical expert has suggested 
the veteran's cardiovascular disabilities began prior to that 
time, or were causally related to either malaria or dengue 
fever, both incurred during military service.  In the absence 
of any competent evidence of the onset of a chronic heart 
disability during military service or within a year 
thereafter, or of a nexus between a current cardiovascular 
disability and an in-service disease or injury, service 
connection for a cardiovascular disability must be denied.  

The veteran has himself alleged that he has current 
cardiovascular disabilities which were incurred during 
military service, or are the result of an in-service disease 
or injury.  However, as a layperson, his statements regarding 
matters of medical etiology and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a cardiovascular 
disability, to include a chronic heart disorder, as no such 
disability was incurred during service, or within a year 
thereafter, or is due to or the result of an in-service 
disease or injury.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Compensable rating - Residuals of malaria

The veteran seeks a compensable rating for his service-
connected residuals of malaria.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

The veteran's residuals of malaria are currently rated as 
noncompensable under Diagnostic Code 6304, for malaria.  This 
Code provides for a 100 percent rating for malaria as an 
active disease process.  For malaria which is no longer 
active, the veteran is to be rated based on any residuals 
such as liver or spleen damage.  38 C.F.R. § 4.86a, 
Diagnostic Code 6304 (2005).  For the reasons to be discussed 
below, the evidence of record does not reflect any current 
impairment associated with the veteran's malaria, and a 
compensable rating must therefore be denied.  

On VA medical examination in May 2000, the veteran's history 
of malaria during military service was noted.  The veteran 
was physically examined and such lab tests as a complete 
blood count, blood chemistry profile, and urinalysis were 
performed.  However, the examiner was unable to find any 
current residuals of the veteran's malaria.  

Another VA medical examination was afforded the veteran in 
November 2002.  He reported infrequent episodes of chills and 
fevers subsequent to his bout of malaria during military 
service.  These generally lasted less than an hour.  The 
examiner did not find these episodes to be related to the 
veteran's prior bout of malaria.  No other impairment was 
attributed by the examiner to the veteran's malaria.  

Subsequently, the veteran underwent another VA medical 
examination in January 2004.  The examiner, a VA physician, 
noted the veteran's history of malaria diagnosed during 
military service.  However, he determined the veteran had 
"no recurrence or residuals" related to this disorder.  The 
examiner could find "no evidence to suggest that [the 
veteran] has had any exacerbations or remissions."  

A final VA examination was afforded the veteran in April 
2005.  This examiner also concluded the veteran had no 
"significant residual disability related to" his malaria 
infection.  In reaching this conclusion, the examiner 
physically examined the veteran, reviewed the medical record, 
and requested such lab tests as a complete blood count.  

Overall, the Board finds the preponderance of the evidence to 
be against a compensable rating for the veteran's service-
connected residuals of malaria.  The recent medical record, 
including the veteran's May 2000, November 2002, January 
2004, and April 2005 VA medical examinations, is negative for 
any current impairment attributable to the veteran's malaria.  
In the absence of any current impairment, a compensable 
rating is not warranted.  The veteran has also failed to 
present, or allege the existence of, any competent evidence 
of a current disability associated with his service-connected 
malaria.  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. §  4.31 
(2005).  

The veteran argues that he experiences symptoms of malaria on 
a regular basis.  However, as a lay person, the veteran is 
not competent to render medical opinion evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
residuals of malaria, as no current impairment has been 
demonstrated.  As a preponderance of the evidence is against 
the award of a compensable rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

IV. Increased rating - Left elbow disability

The veteran seeks a disability rating in excess of 10 percent 
for a left elbow disability, diagnosed as a left elbow 
fracture.  When evaluating musculoskeletal disabilities, the 
Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 
under any applicable diagnostic code pertaining to limitation 
of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's left elbow disability is currently rated as 10 
percent disabling under Diagnostic Code 5207, for limitation 
of the forearm extension.  This Code provides a 10 percent 
rating for extension of the minor forearm limited to 60º or 
less, and a 20 percent rating for limitation to 75º.  As the 
veteran is right-handed, according to the medical record, his 
left arm represents his minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2005).  

The Board also notes that a Diagnostic Code 5206, for 
limitation of flexion of the forearm, provides a 10 percent 
rating for flexion limited to 100º, and a 20 percent rating 
for flexion of the minor forearm limited to 90º.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2005).  

Limitation of supination of the minor arm to 30 degrees or 
less warrants a 10 percent rating, and limitation of 
pronation of the arm warrants a 20 percent rating when motion 
is lost beyond the last quarter of arc and the hand does not 
approach full pronation.  38 C.F.R. § 4.71a, Code 5213 
(2005).  

The veteran underwent VA medical examination in May 2000.  At 
that time he had full range of motion of the left upper 
extremity, including his elbow.  

On VA orthopedic examination in November 2002, the veteran 
reported some pain of the left elbow, especially with cold 
weather.  His left elbow had flexion to 135º and extension to 
15º.  Pronation of the forearm was to 80º, and supination was 
to 70º.  No additional limitation of motion due to such 
factors as incoordination, fatigability, or muscle weakness.  
Overall, the examiner characterized the veteran's impairment 
as "mild".  

Another VA orthopedic examination was afforded the veteran in 
January 2004.  He reported some limitation of motion of the 
left elbow, but no other significant symptomatology.  He 
denied any post-service medical treatment of his left elbow.  
On physical examination, the veteran's left elbow was without 
loss of muscle strength or crepitus on motion.  Flexion of 
the left elbow was to 130º, and extension was to 10º.  
Supination and pronation were both to 90º.  Sensation and 
motor function in the left arm were both within normal 
limits, and no pressure or tenderness of the left elbow joint 
was present.  X-rays revealed some calcific densities present 
at the left elbow joint, but no fractures or other 
significant abnormalities.  

The veteran was most recently examined in April 2005.  
Regarding his left elbow, he stated that his prior fracture 
limits his range of motion of the joint.  On physical 
examination the veteran's left elbow displayed a slight 
deformity.  Extension was to 10º, and flexion was to 140º.  
Supination of the left forearm was to 40º, and pronation was 
to 80º.  The examiner also found evidence of post-traumatic 
degenerative changes of the elbow joint.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's residuals of 
a left elbow fracture.  At no time during the pendency of 
this appeal has the veteran had extension limited to 75º, or 
flexion limited to 90º, as would warrant an increased rating 
of 20 percent.  Additionally, the veteran's left elbow has 
not demonstrated limitation of supination or pronation as 
would warrant a 20 percent rating under Diagnostic Code 5213.  
Overall, the veteran's left elbow disability has been 
characterized as "slight" or "mild".  Therefore, a 
disability rating in excess of 10 percent for the veteran's 
left elbow fracture must be denied.  

The medical record also does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
left elbow.  Therefore, an increased rating based on such 
factors is not warranted.  See DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left elbow fracture has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is medically retired secondary to his 
low back disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a left elbow fracture.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

V. Increased initial rating - Right knee disability

As was noted in the introduction, the veteran has been 
awarded a 20 percent rating for his right knee disability 
during the pendency of this appeal; however, because this 
award was only made effective from April 16, 2005, the Board 
must consider entitlement to a disability rating in excess of 
10 percent prior to this date, and in excess of 20 percent 
thereafter.  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45º, a 
20 percent rating is assigned for flexion limited to 30º, and 
a 30 percent rating is assigned for flexion limited to 15º.  
Pursuant to Diagnostic Code 5261, a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2005).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

A. Increased rating prior to April 16, 2005

Upon receipt of his claim, the veteran underwent VA 
orthopedic examination in May 2000.  He reported occasional 
pain and stiffness of the right knee.  Physical examination 
of the right lower extremity revealed no significant 
abnormality, as the joint was negative for muscle atrophy, 
contractures, weakness, or incoordination.  Range of motion 
findings were not given.  

A second VA orthopedic examination was conducted in November 
2002.  He reported chronic right knee pain since service.  
Physical examination revealed extension limited to 15º, and 
flexion to 95º.  Stability of the knee was good, and no 
swelling was observed.  

Another VA orthopedic examination was afforded the veteran in 
January 2004.  He reported a history of right knee pain since 
service, with occasional stiffness.  Physical examination of 
the right knee revealed it to be slightly enlarged, without 
joint effusion or patellar laxity.  Crepitus was present with 
motion.  No medial or lateral compartment tenderness was 
noted, and the medial and lateral ligaments were intact.  
Range of motion reflected extension to 0º and flexion to 
130º.  X-rays indicated no fracture or dislocation of the 
right knee joint.  Arthritic changes were as expected for the 
veteran's age.  

After reviewing the evidence of record, the Board concludes a 
disability rating of 20 percent and no higher is warranted 
for the veteran's right knee disability prior to April 16, 
2005.  This award is based on the November 2002 VA 
examination finding of extension limited to 15º, which 
warrants a 20 percent rating under Diagnostic Code Diagnostic 
Code 5261.  While the veteran subsequently displayed 
extension to 0º on examination in January 2004, the Board 
nonetheless finds a 20 percent rating warranted in light of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 4.3.  Therefore, affording 
the veteran the benefit of the doubt, a 20 percent disability 
rating is granted for the period prior to April 16, 2005.  

B. Increased rating after April 16, 2005

The Board has awarded the veteran a 20 percent rating for his 
right knee disability for the period prior to April 16, 2005; 
thus, he has now been awarded a 20 percent rating for the 
entire time period of the pendency of this appeal.  For the 
reasons to be discussed below, a disability rating in excess 
of 20 percent is not warranted for the veteran's right knee 
disability.  

A final VA orthopedic examination was conducted in April 
2005.  He reported current right knee pain, worsening with 
use.  Physical examination of the knee revealed a slight 
valgus deformity with crepitus, pain, and swelling.  
Lachman's test was negative, and McMurray's test was 
equivocal.  The medial and lateral collateral ligaments were 
stable, and the patella tracked to the midline.  Range of 
motion testing reflected extension to 0º and flexion to 135º.  
Degenerative joint disease of the right knee was diagnosed.  

After reviewing the totality of the evidence, the Board finds 
that a disability rating in excess of 20 percent is not 
warranted for the veteran's right knee disability.  At all 
times of record during the course of this claim, the 
veteran's right knee has exhibited extension to at least 15º, 
indicating a disability rating in excess of 20 percent for 
limitation of extension is not warranted.  Likewise, he has 
exhibited flexion to at least 95º, which is noncompensable 
under the criteria for limitation of flexion.  Thus, the 
evidence of record is against a disability rating in excess 
of 20 percent for the veteran's right knee disability.  

The medical record also does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
right knee.  Therefore, an increased rating based on such 
factors is not warranted.  See DeLuca, supra.  

In considering the veteran's claim, the Board is also 
cognizant of VA General Counsel Opinion 23-97, which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the various VA examination reports of 
record, the veteran does not have lateral instability or 
recurrent subluxation of the right knee joint; thus, a 
separate evaluation for instability is not warranted at this 
time for the knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is medically retired secondary to a nonservice-
connected low back disability.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the record is against a 
disability rating of the right knee in excess of 20 percent 
for any period during the pendency of this appeal.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for residuals of a left periventricular 
lacunar infarct, with vertigo, is denied.  

Service connection for a chronic low back disability is 
denied.  

Service connection for residuals of dengue fever is denied.  

Service connection for residuals of beriberi is denied.  

Service connection for chronic heart disease is denied.  

A compensable rating for residuals of malaria is denied.  

A disability rating in excess of 10 percent for residuals of 
a left elbow fracture is denied.  

A 20 percent disability rating prior to April 16, 2005, for 
the veteran's right knee disability is granted.  

A disability rating in excess of 20 percent for the veteran's 
right knee disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


